213 F.3d 344 (7th Cir. 2000)
John Walker,    Plaintiff-Appellant,v.Donald N. Snyder Jr., Director, Illinois Department  of Corrections, et al.,    Defendants-Appellees.
No. 98-3308
In the  United States Court of Appeals  For the Seventh Circuit
Submitted February 18, 2000
Decided May 16, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 96 C 469--Blanche M. Manning, Judge.
Before Bauer, Easterbrook, and Ripple, Circuit Judges.
Easterbrook, Circuit Judge.


1
John Walker has no  vision in his right eye and poor vision in his  left--though with corrective lenses, bright  light, and concentration he can read. Since 1993  Walker has been imprisoned by Illinois for  residential burglary, and he wants the state to  accommodate his condition in several ways: books  on tape, a brightly lit cell to himself (so that  he can read better and does not have to worry  about a cellmate put out of sorts by having to  tolerate his disability), and transfer to a less  restrictive prison. According to Walker, Title II  of the Americans with Disabilities Act, 42 U.S.C.  sec.sec. 12131-65, requires Illinois to provide  these accommodations. His suit initially included  arguments under the eighth amendment and 42  U.S.C. sec.1983, but these were dismissed by the  district court and are not developed in Walker's  appellate brief. We therefore treat Walker's  claim as arising wholly under the ADA.


2
At the time Walker filed suit, Illinois was not  providing books on tape. The district court  concluded that this violated the Act but held  that the defendants need not pay damages because,  until Pennsylvania Department of Corrections v.  Yeskey, 524 U.S. 206 (1998), and Crawford v.  Indiana Department of Corrections, 115 F.3d 481  (7th Cir. 1997), application of the ADA to  prisoners was open to question. Consequently, the  district court held, the defendants are entitled  to qualified immunity. Because prison officials  now provide Walker with audio books, he is not  entitled to prospective relief on that subject,  the court concluded. Walker continues to seek not  only a better placement within the prison system  but also free equipment to play the books.  Illinois loaned Walker a tape player, but it  required him to promise to reimburse the state if  either the tapes or the player should be lost or  damaged. Walker believes that this violates the  ADA, but the district judge disagreed. According  to the court, Walker's remaining claims are  legally insufficient, so the court dismissed the  complaint for failure to state a claim on which  relief may be granted. 1998 U.S. Dist. Lexis 9128  (N.D. Ill. June 9, 1998).


3
The district court's conclusion that legal  uncertainty prevents an award of damages for a  violation of the ADA is incorrect. Although  several decisions have held or assumed that  individual defendants are entitled to qualified  immunity in ADA litigation, see, e.g., Hall v.  Thomas, 190 F.3d 693, 696-97 (5th Cir. 1999); Key  v. Grayson, 179 F.3d 996, 999-1000 (6th Cir.  1999), none of these opinions considered whether  natural persons are proper defendants in the  first place. (What is more, none of these  decisions discussed whether it is sound to extend  immunity principles from litigation under 42  U.S.C. sec.1983 to suits under more recent, and  more detailed, laws. We, too, can avoid  addressing that question.)


4
Qualified immunity is a personal defense, which  does not apply to institutional defendants in  suits under federal statutes. Owen v.  Independence, 445 U.S. 622 (1980). In suits under  Title II of the ADA, as under many other federal  anti-discrimination laws, such as Title VII and  the ADEA, the proper defendant usually is an  organization rather than a natural person. Under  Title II of the ADA, which forbids discrimination  by "any public entity", 42 U.S.C. sec.12131, the  proper defendant is that "entity." Although  Walker did not name the state's Department of  Corrections as a defendant, he did name its  director, who stands in for the agency he  manages. The director and all of the other  defendants must have been sued in their official  capacities--that is, as proxies for the state,  Will v. Michigan Department of State Police, 491 U.S. 58 (1989); Kentucky v. Graham, 473 U.S. 159  (1985)--rather than their individual capacities,  because the ADA addresses its rules to employers,  places of public accommodation, and other  organizations, not to the employees or managers  of these organizations. Silk v. Chicago, 194 F.3d 788, 797 n.5 (7th Cir. 1999), holds that there is  no personal liability under Title I of the ADA.  Although we have not previously extended this  conclusion to Title II, see Bryant v. Madigan, 84 F.3d 246, 249 (7th Cir. 1996), the relevant text  of the ADA does not draw any distinction for the  purpose of identifying the appropriate  defendants. Thus we agree with Alsbrook v.  Maumelle, 184 F.3d 999, 1005 n.8 (8th Cir. 1999)  (en banc), that as a rule there is no personal  liability under Title II either. (We have  therefore substituted Donald Snyder, the current  director, for his predecessor Odie Washington.  See Fed. R. App. P. 43(c)(2).) Perhaps some  sections of the ADA other than the ones involved  here allow personal liability; it is a complex  statute, with several titles, and it would be  foolish for a court to declare a priori that none  of its many rules is exceptional. In the main,  however, and in this case, institutional  liability is exclusive, so qualified immunity is  unavailable.


5
Because defendants have been sued and could be  liable only in their official capacities, we must  consider their argument that the eleventh  amendment closes the doors of the federal courts-  -not only to monetary awards but also to  prospective relief, for Ex parte Young, 209 U.S. 123 (1908), does not apply in an official-  capacity suit. Cf. Seminole Tribe v. Florida, 517 U.S. 44, 73-76 (1996). Although the commerce  clause gives Congress ample authority to enact  the ADA, legislation based only on the commerce  clause does not subject states to private  litigation in federal court. Legislation based in  sec.5 of the fourteenth amendment, by contrast,  supports private litigation. Fitzpatrick v.  Bitzer, 427 U.S. 445 (1976).


6
In the wake of Kimel v. Florida Board of  Regents, 120 S. Ct. 631 (2000), we have held that  sec.5 does not afford Congress the authority to  enact Title I of the ADA. Erickson v. Board of  Governors for Northeastern Illinois University,  207 F.3d 945 (7th Cir. 2000); Stevens v. Illinois  Department of Transportation, No. 98-3550 (7th  Cir. Apr. 11, 2000). Our opinion in Erickson  reserved questions concerning other titles of the  ADA, which potentially have different scope. But  Walker's claim falls squarely within both  Erickson's and Stevens's reasoning, for those  cases concluded that Title I of the ADA cannot be  based on sec.5 to the extent that it requires  accommodation of disabilities (rather than simply  requiring the state to disregard disabilities)  and to the extent that it forbids a state to take  account of disabilities that are rationally  related to permissible objects of public action.  Walker wants Illinois to accommodate rather than  ignore his disability. He does not contend (and  could not reasonably contend) that it is  irrational for a state to ask for repayment if  loaned property is lost or damaged, or to put a  prisoner in a two-person cell. Walker's claim  therefore must be pursued in state court.


7
The judgment of the district court is vacated,  and the case is remanded with instructions to  dismiss the ADA claim, without prejudice, for want  of jurisdiction.